Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick Ryan on May 24, 2022.
Claim 17 is amended as follows:
17.	(Currently Amended) A method for determining whether a coated polyvinylalcohol-based hydrogel contact lens is completely covered by a covalently bonded lubricous coating, comprising the steps of:
-providing a coated polyvinylalcohol-based hydrogel contact lens comprising a polyvinyl[[alochol]]alcohol-based hydrogel lens body, wherein the polyvinylalcohol-based hydrogel lens body is composed of a polymer comprising at least 50% by mole of repeating units of vinyl alcohol, and the lens body has a lubricious coating covalently attached to the lens body, wherein the lubricious coating comprise a hydrophilic surface lubricity enhancing polymer, 
-contacting the coated polyvinylalcohol-based hydrogel contact lens with an aqueous solution of a hydrophilic marker polymer for obtaining a treated contact lens, the hydrophilic marker polymer having reactive groups of

    PNG
    media_image1.png
    126
    372
    media_image1.png
    Greyscale

in which R1 is methyl or ethyl, and R2 is hydrogen or a C1-C4 alkyl, and a dye tag moiety, at a pH of 4.0 or less, for a contacting time to covalently attach the marker polymer onto the coated polyvinylalcohol-based hydrogel contact lens through 6-membered acetal rings,
-determining whether the marker polymer is covalently attached to the surface of the treated contact lens as an indication of whether the coated polyvinylalcohol-based hydrogel contact lens is completely covered by the lubricious coating.

	Written descriptive support for this amendment is found at page 1, lines 1-10, and page 2, lines 11-13, of the specification as originally filed. 

Claim 18 is amended as follows:
18.	(Currently Amended) The method according to claim 17, wherein after contacting the coated polyvinylalcohol-based hydrogel contact lens with the aqueous solution of the hydrophilic marker polymer, the treated contact lens is rinsed before determining whether marker polymer is covalently attached to the surface of the treated contact lens.

	Written descriptive support for this amendment is found at page 2, lines 11-20, of the specification as originally filed.

Claim 26 is amended as follows:
26.	(Currently Amended) The method according to claim 17, wherein the hydrophilic surface lubricity enhanc[[er]]ing polymer is a linear or branched polymer comprising about 20% or less by mole of repeating units of a vinylic monomer having a reactive group of

    PNG
    media_image2.png
    126
    372
    media_image2.png
    Greyscale

in which R1 is methyl or ethyl and R2 is hydrogen or a C1-C4 alkyl[[,wherein the hydrophilic surface lubricity enhancing polymer is covalently attached onto the polyvinyl alcohol-based hydrogel lens body through 6-memmbered acetal rings]].

Claim 29 is amended as follows:
29.	(Currently Amended) The method according to claim 17, wherein the marker polymer is a linear or branched polymer comprising 25% or less by mole of repeating units of a vinylic monomer having a reactive group of 

    PNG
    media_image3.png
    53
    162
    media_image3.png
    Greyscale
in which R1 is methyl or ethyl and R2 is a hydrogen or a C1-C4 alkyl. 

	Written descriptive support for this amendment is found at page 12, lines 4-6 of the specification as originally filed.

Claim 28 is cancelled as follows: 
28.	(Cancelled). 

3.	These claims are renumbered as follows:
Claim 17 becomes Claim 1.
Claim 18 becomes Claim 2, which depends on 1; reads on “The method according to claim 1”.
Claim 19 becomes Claim 3, which depends on claim 1; reads as “The method according to claim 1”.
Claim 20 becomes Claim 4, which depends on claim 2; reads as “The method according to claim 2”.
Claim 21 becomes Claim 5, which depends on claim 1; reads as “The method according to claim 1”.
Claim 22 becomes Claim 6, which depends on claim 2; reads as “The method according to claim 2”.
Claim 23 becomes Claim 7, which depends on claim 1; reads as “The method according to claim 1”.
Claim 24 becomes Claim 8, which depends on claim 1; reads as “The method according to claim 1”.
Claim 26 becomes Claim 9, which depends on claim 1; reads as “The method according to claim 1”.
Claim 29 becomes Claim 10, which depends on claim 1; reads as “The method according to claim 1”.Claim 30 becomes Claim 11, which depends on claim 1; reads as “The method according claim 1”.
Claim 31 becomes Claim 12, which depends on claim 11; reads as “The method according to claim 11”.
Claim 32 becomes Claim 13, which depends on claim 1; reads as “The method according to claim 1”.
Claim 33 becomes Claim 14, which depends on claim 1; reads as “The method according to claim 1”.
Claim 34 becomes claim 15, which depends on claim 1; reads as “The method according to claim 1”.

Reasons for Allowance
4.	Claim 17 was amended to include limitations supported at page 2, lines 5-6, of the specification as originally filed and paragraphs [0002], [0016], and [0054]-[0055] of applicants’ published application, i.e., US PG PUB 2019/0317247.
	Thus, no new matter is present. 
	See Claim Amendment filed 05/07/2022.
5.	The claim objection set forth in paragraph 3 of the previous Office action mailed 03/16/2022 is no longer applicable, and thus, withdrawn because the applicants amended claims 17-18, 24, and 26 to correct their informalities.
	See Claim Amendment filed 05/07/2022.
6.	The 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 03/16/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 17-18, 21-23, and 26 to provide the same with clarity, and cancelled claims 27-28. 
	See Claim Amendment filed 05/07/2022. 
	See also Examiner’s Amendment dated 05/24/2022. 
7.	The present claims are allowable over the prior art references of record, namely Qui et al. (US 2015/0092156)1 and US 2018/00791582 (hereinafter referred to as “US ‘158”).  
8.	 None of these references cited individually or in combination teaches or would have suggested the claimed specific method for determining whether a coated polyvinylalcohol-based hydrogel contact lens is completely covered by a covalently bonded lubricious coating.
	In particular, Qui et al. only disclose a hydrated silicone hydrogel contact lens having a layered structural configuration: a lower water content silicone hydrogel core (or bulk material) completely covered with a layer of a higher water content hydrogel totally or substantially free of silicone, wherein the hydrated silicone hydrogel contact lens of the invention possesses high oxygen permeability for maintaining the corneal health and a soft, water-rich, lubricious surface for wearing comfort (see, for example, abstract).  However, there is no mention of a method for determining whether a coated polyvinylalcohol-based hydrogel contact lens is completely covered by a covalently bonded lubricous coating, comprising the steps of providing a coated polyvinylalcohol-based hydrogel contact lens comprising a polyvinylalcohol-based hydrogel lens body, wherein the polyvinylalcohol-based hydrogel lens body is composed of a polymer comprising at least 50% by mole of repeating units of vinyl alcohol, and the lens body has a lubricious coating covalently attached to the lens body, wherein the lubricious coating comprise a hydrophilic surface lubricity enhancing polymer, contacting the coated polyvinylalcohol-based hydrogel contact lens with an aqueous solution of a hydrophilic marker polymer for obtaining a treated contact lens, the hydrophilic marker polymer having reactive groups of

    PNG
    media_image1.png
    126
    372
    media_image1.png
    Greyscale

in which R1 is methyl or ethyl, and R2 is hydrogen or a C1-C4 alkyl, and a dye tag moiety, at a pH of 4.0 or less, for a contacting time to covalently attach the marker polymer onto the coated polyvinylalcohol-based hydrogel contact lens through 6-membered acetal rings, and determining whether the marker polymer is covalently attached to the surface of the treated contact lens as an indication of whether the coated polyvinylalcohol-based hydrogel contact lens is completely covered by the lubricious coating as required by the claims of the present application. 
	However, US ‘158 does not remedy the deficiencies of Qui et al.  US ‘158 discloses polyvinylalcohol-based hydrogel contact lenses having a soft, lubricious hydrogel coating thereon obtained from obtaining a preformed hydrogel contact lens composed of a polymer comprising at least 50% by mole of repeating units of at least one hydroxyl-containing vinylic monomer; contacting the preformed non-silicone hydrogel contact lens with a first aqueous coating solution of a polyanionic polymer at a pH of about 4.0 or less and at a coating temperature of from about 25-80 degrees Celsius to obtain a soft contact lens precursor which is the preformed non-silicone hydrogel contact lens having a layer of the polyanionic polymer thereon, wherein the polyanionic polymer is a homo- or copolymers of acrylic acid, methacrylic acid, ethylacrylic acid, or 2-(meth)acrylamidoglycolic acid; and heating the soft contact lens precursor in a second aqueous coating solution which comprises a water-soluble and thermally-crosslinkable hydrophilic polymeric material having azetidinium groups, at a temperature of from about 60-140 degrees Celsius for at least 30 minutes to crosslink the water-soluble thermally-crosslinkable hydrophilic polymeric material and the polyanionic polymer so as to form the soft contact lens with a hydrogel coating thereon, wherein the hydrogel coating is covalently attached onto the layer of the polyanionic polymer (Paragraphs [0002] and [0006]-[0010]).  Like Qui et al., US ‘158 also does not specifically mention a method for determining whether a coated polyvinylalcohol-based hydrogel contact lens is completely covered by a covalently bonded lubricous coating, comprising the steps of providing a coated polyvinylalcohol-based hydrogel contact lens comprising a polyvinylalcohol-based hydrogel lens body, wherein the polyvinylalcohol-based hydrogel lens body is composed of a polymer comprising at least 50% by mole of repeating units of vinyl alcohol, and the lens body has a lubricious coating covalently attached to the lens body, wherein the lubricious coating comprise a hydrophilic surface lubricity enhancing polymer, contacting the coated polyvinylalcohol-based hydrogel contact lens with an aqueous solution of a hydrophilic marker polymer for obtaining a treated contact lens, the hydrophilic marker polymer having reactive groups of

    PNG
    media_image1.png
    126
    372
    media_image1.png
    Greyscale

in which R1 is methyl or ethyl, and R2 is hydrogen or a C1-C4 alkyl, and a dye tag moiety, at a pH of 4.0 or less, for a contacting time to covalently attach the marker polymer onto the coated polyvinylalcohol-based hydrogel contact lens through 6-membered acetal rings, and determining whether the marker polymer is covalently attached to the surface of the treated contact lens as an indication of whether the coated polyvinylalcohol-based hydrogel contact lens is completely covered by the lubricious coating as required by the claims of the present application.  Thus, Qui et al. alone or in combination with US ‘158 would have suggested the claimed specific method. 
	Moreover, as mentioned in paragraph 7 of the previous Office action mailed 03/16/2022, it is noted that upon further search, related US Patent nos. 11,061,169 and 10,962,803 were uncovered; however, the claims of these related patents do not recite or would have suggested the presently claimed specific method for determining whether a coated polyvinylalcohol-based hydrogel contact lens is completely covered by a covalently bonded lubricious coating, and thus, no rejections based on these patents were made on the record. 
	Accordingly, claims 17-24, 26, and 29-34 are deemed allowable over the prior art references of record.
Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/14/2020. 
        2 Cited in the IDS submitted by applicants on 01/14/2020.